*231
OPINION AND ORDER

JOHN MINTON, Chief Justice.
Charles L. Huffman, III,1 pleaded guilty in federal court to the felony offense of willfully and unlawfully affecting interstate commerce by extortion. The charge arose from Huffman’s conduct while serving as a district judge. Following his conviction, our predecessor Court allowed Huffman to resign from the Kentucky Bar under threat of disbarment.2 Huffman now requests this Court to approve him for the process of reinstatement to the practice of law in the Commonwealth of Kentucky. For the reasons stated below, we deny Huffman’s request.
I. FACTUAL AND PROCEDURAL HISTORY
The facts leading to Huffman’s suspension and later resignation from the practice of law are not disputed. In 1994, while Huffman was serving as Judge of the Thirty-fifth Judicial District of Kentucky, in exchange for drugs, he assured a criminal defendant favorable treatment. Huffman guaranteed the defendant that he would “take care” of the sentence so that her sentence would be no more than community service. The defendant, in return, promised to furnish Huffman with Loracet, Loratab, and various other controlled substances. Huffman pleaded guilty in 1995 to the federal felony offense of knowingly and willfully attempting to affect commerce by extortion, which resulted in an automatic temporary suspension of Huffman’s license to practice law. Later, Huffman was charged with one count of professional misconduct for violating Supreme Court Rules (SCR) 3.130-8.3(b).3 Finally, in 1997, Huffman petitioned our predecessor Court for permission to resign from the practice of law under terms of disbarment. The Court granted Huffman’s petition, and he now seeks reinstatement of his license under SCR 3.510.
Under SCR 3.510, reinstatement following a suspension of the magnitude presented here is referred to the Office of Bar Admissions Character and Fitness Committee for proceedings under SCR 2.300.4 In Huffman’s case, the Committee, after investigation and hearing, found that Huffman had complied with all the terms of the Court’s order permitting his resignation. The Committee noted Huffman’s exemplary conduct since his resignation and found, by clear and convincing evidence, that Huffman currently exhibits good and moral character and appreciates the wrongfulness of his actions that led to his resignation. Based on these findings, the Committee recommended to the Board of Governors that Huffman be reinstated *232to the practice of law, with certain conditions, including Huffman’s continued participation in the Kentucky Lawyers Assistance Program (KYLAP). The Board of Governors unanimously adopted the Committee’s recommendation, finding that Huffman has demonstrated the appropriate degree of rehabilitation necessary to support his reinstatement. We disagree and deny Huffman’s reinstatement.
II. ANALYSIS.
At the outset, we acknowledge that Huffman’s personal rehabilitation story is admirable; and his work helping others’ recovery from addiction is praiseworthy. Notably, Huffman has volunteered at the Salvation Army; a prison ministry; and worked as an alcohol and substance abuse counselor at WestCare, a nonprofit devoted to providing a wide spectrum of health and human services. But we cannot approve Huffman’s reinstatement to the practice of law. Huffman’s crime of extortion, perpetrated by trading on his position of power as a district judge in the Kentucky Court of Justice, is a breach of public trust that, in our view, permanently disqualifies him from restoration to the practice of law. Furthermore, approving Huffman’s reinstatement is inconsistent with our recent decisions in comparable cases dealing with similar criminal conduct by lawyers who were elected officials.
In the past, we have consistently taken criminal financial misconduct by attorneys very seriously,5 Indeed, “we have disbarred attorneys who have committed financial misconduct even when they have made efforts to rehabilitate themselves and even when they had committed merely a single offense.”6 Permanent disbarment is the near-routine sanction for gross financial misconduct. And permanent disbarment means inability to seek reinstatement.
Despite its singularity, Huffman’s misconduct was gross misconduct. In reviewing the conduct of Huffman, we see no reason to depart from the sound view of treating gross misconduct seriously. Huffman should not be reinstated. Our predecessor Court permitted him to resign under threat of permanent disbarment. At the time of this incident, permanent disbarment, as it operates now with no ability to seek reinstatement, was not in existence. But we do not think this technicality should cloud the judgment of this Court. It is almost certain that if Huffman’s case were to arise today, given the cold treatment of financial misconduct, permanent disbarment would be the ordered penalty. We should not stray from that position simply because Huffman was permitted to resign rather than face certain disbarment. Huffman’s story is one of tragedy; but it is also a story of egregious conduct in public office, and we must not lose sight of that.
*233The most troubling aspect of Huffman’s misconduct is the fact that he was a serving as the duly-elected district judge when he committed the crime of extortion at the heart of this matter. “In 1994, while serving as District Judge of the thirty-fifth district in Pike County, Huffman promised favorable treatment to a criminal defendant in exchange for drugs.”7 This conduct is intolerable. Huffman’s actions strike at objectivity, the very foundation of our justice system.
We have repeatedly denounced attorneys improperly using their position of power for their own selfish ends. In Kentucky Bar Ass’n v. Carmichael, we dealt with a Commonwealth’s Attorney who extorted money from criminal defendants in exchange for agreeing not to prosecute. The Court in Carmichael found it completely appropriate to order Carmichael permanently disbarred for his conduct. In doing so, the Court stated it was “disturbed” and “troubl[ed]” by two factors in particular: (1) Carmichael’s improper use of his “position of authority and influence as the elected Commonwealth’s Attorney for the 28th judicial district” and (2) “the fact that Carmichael was the lead prosecutor for the Commonwealth when he attempted to extort money.”8 We fail to see how Huffman’s case differs from Carmichael’s. Here, Huffman was assuredly in a position of authority and influence, so placed as a result of the confidence and trust of the voters of Pike County. And Huffman was the judge overseeing the ease of the criminal defendant he received drugs from, offering a favorable outcome in exchange.
Moreover, in Kentucky Bar Ass’n v. Rice, the Court permanently disbarred an assistant Commonwealth’s Attorney for engaging in identity theft and charging thousands of dollars on a credit card he had opened in someone else’s name. Similar to Huffman, Rice demonstrated his rehabilitation. Rice “had no prior disciplinary record, had made efforts to maintain employment, had complied with the terms of his probation, had engaged in no further criminal activity, and had expressed remorse for his conduct.” 9 Despite these mitigating factors, the Court found permanent disbarment appropriate given the nature of Rice’s conduct. Huffman’s conduct is at least on the same level. Our case law is filled with examples of attorneys who expressed remorse or became model citizens but are no longer allowed to practice law.
This Court has repeatedly, especially recently, held elected officials to a higher standard and punished them accordingly for their betrayal of the public trust.10 Huffman’s conduct is particularly egregious because he exploited the very system he was sworn to oversee and operate. As has been said, “The public can have no confidence in the legal system if the members sworn to uphold it manipulate outcomes in the name of greed and personal gain.” 11 And “[f]or one such to trample *234those laws under foot argues recreancy to his position and office and sets a pernicious example to the insubordinate and dangerous elements of society.”12 We do not believe that we, as the institution constitutionally charged with regulation of the practice of law in this Commonwealth, can allow an individual guilty of such violence to the rule of law to return to practice. The trust of the public is too important.
III. CONCLUSION.
We are unable to reinstate Charles L. Huffman, III, to the practice of law in this Commonwealth. Permanent disbarment is the appropriate sanction for the misconduct Huffman has been found guilty of. So the Court ORDERS that the motion for reinstatement is DENIED.
ALL SITTING.; ABRAMSON, NOBLE, and VENTERS, JJ., concur. SCOTT, J., dissents by separate opinion in which CUNNINGHAM and KELLER, JJ., concur.

. Kentucky Bar Association (KBA) Member No. 81428; admitted to practice law in Kentucky in 1985; bar roster address, 627 Hambley Boulevard, Suite 1, Pikeville, Kentucky 41501.


. See Huffman v. Kentucky Bar Ass'n, 954 S.W.2d 321 (Ky.1997).


.SCR 3.130-8.3(b) is now found at SCR 3.130-8.4(b). The rule reads, "It is professional misconduct for a lawyer to: (b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects.”


. SCR 3.510(4).


. See, e.g., Kentucky Bar Ass’n v. Carmichael, 244 S.W.3d 111, 114 (Ky.2008) (ordering disbarment for extortion conviction while serving as Commonwealth’s Attorney); Kentucky Bar Ass’n v. Rice, 229 S.W.3d 903 (Ky.2007) (ordering permanent disbarment because Rice committed identity theft despite Rice's having no prior disciplinary record, attempting to maintain employment, complying with terms of probation, expressing remorse, and engaging in no further criminal conduct); Kentucky Bar Ass'n v. Rorrer, 222 S.W.3d 223, 229 (Ky.2007) (ordering permanent disbarment for single money-laundering charge); Charles E. King v. Kentucky Bar Ass’n, 162 S.W.3d 462 (Ky.2005) (granting King's motion for permanent disbarment as a result of his misappropriation of funds while serving as Master Commissioner for McCreary Circuit Court); Kentucky Bar Ass’n v. Layton, 97 S.W.3d 452 (Ky.2003) (ordering Layton permanently disbarred for the illegal conversion of funds as Master Commissioner of Jessamine and Garrard counties).


. Kentucky Bar Ass'n v. Reynolds, 378 S.W.3d 310, 312-13 (Ky.2012) (internal quotation marks omitted).


. Huffman, 954 S.W.2d at 321.


. Carmichael, 244 S.W.3d at 115.


. Id. at 114 (citing Rice, 229 S.W.3d at 904-05).


. See, e.g., Kentucky Bar Ass'n v. Maze, 397 S.W.3d 891 (Ky.2013); Kentucky Bar Ass'n v. Bamberger, 354 S.W.3d 576 (Ky.2011) (disbarring circuit court judge permanently for his egregious conduct as a presiding judge and noting that it "shock[ed] the Court’s conscience.”); Kentucky Bar Ass’n v. Dixon, 373 S.W.3d 444 (Ky.2012) (disagreeing with Trial Commissioner’s recommendation and imposing public reprimand at least partly because Dixon, as County Attorney, was an elected official); King, 162 S.W.3d 462; Layton, 97 S.W.3d 452.


. Reynolds, 378 S.W.3d at 312 (Ky.2012).


. In re Stump, 272 Ky. 593, 114 S.W.2d 1094 (1938).